Citation Nr: 1448880	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  12-10 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for bilateral lower extremity peripheral sensory/motor neuropathy, to include as a result of exposure to herbicides and as secondary to diabetes mellitus type II.

2. Entitlement to service connection for bilateral upper extremity peripheral sensory/motor neuropathy, to include as a result of exposure to herbicides and as secondary to diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1965 to September 1967.

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In October 2012, the Board granted the Veteran's September 2012 motion to reschedule his Board hearing.

The VA computer system shows that the Veteran was scheduled for a hearing in June 2013 but did not appear.  However, the Veteran's claims file contains no documentation showing that the Veteran was properly notified of the hearing.  Further, in September 2013 the Veteran's representative indicated that he was unaware that the Veteran had been rescheduled for another hearing.

Therefore, as it is not clear that the Veteran ever received notice of the June 2013 hearing, the Board finds that a remand is necessary to schedule the Veteran for a new video hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video hearing before a Veterans Law Judge.  Ensure that proper notice is associated with the claims folder.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



